DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           IRVING V. BROWN,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1267

                                [July 9, 2020]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker, Judge;
L.T. Case No. 502015CF001540AXXXMB.

   Irving V. Brown, Florida City, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.